Rugg, C.J.
This is an appeal from a decree of a probate court denying a motion to frame issues for trial by jury touching the allowance of an instrument purporting to be the last will of one John Tucker. Three issues were included in the motion, but one has been waived.
The record fails to disclose any substantial ground for reversing the denial of the issue as to unsoundness of mind. The statement of expected proof on this point was that the mother and a sister of the deceased each had been an inmate of an insane hospital, that a brother had committed suicide, that the decedent was careless of his personal appearance and was uncleanly, that his habits were not *152social and that he paid no attention to acquaintances whom he met on the-street, and that he had failed to cause proper attention to be given in their joint home to an aged sister incapable of caring for herself. Clark v. McNeil, 246 Mass. 250. Johnson v. Talbot, 255 Mass. 155.
The only question of difficulty relates to the issue concerning undue influence. A summary of the statement of expected proof on this point is that the decedent for a number of years had worked for Henry A. Tarr, a real estate dealer, as man of all work at his house and office; that at the time of the execution of the will, about two years before his death, he was seventy-two years of age and ate many of his meals at the house of his employer; that shortly before a brother had died, of whose estate he inherited one half; that A. Myron Tarr, an attorney at law, a son of Henry A. Tarr, was appointed administrator of that estate; that on the back of his bond the estimate of the personal estate was $300, but that the inventory disclosed more than $11,000 of personal estate; that just after this considerable amount of personal estate came to light but before the inventory was filed, the instrument here offered for probate was drafted by and executed in the presence of A. Myron Tarr, who was made the residuary legatee and thereby given according to his estimate about $3,000, and that to the father, Henry A. Tarr, was devised a one half interest in certain real estate subject to a life estate in the sister of the deceased; that later A. Myron Tarr secured a license to sell some land of the estate of the deceased brother and executed a deed of it to the decedent; and also drew a deed of the interest of the insane sister to the decedent, who cared nothing for the land and never visited or used it, and this land was devised to A. Myron Tarr by the instrument in question; and that A. Myron Tarr had never rendered an account of his administration of the estate of the deceased brother of the decedent, although the sister, the other heir of that estate, was insane and under guardianship and the guardian had been paid only $1,000. When asked about various matters, the decedent said that Tarr had charge of them. The instru*153ment offered for probate as the will distributes various small sums to certain charities and relatives and gives to his sister a half interest for life in the house where they lived. The two Tarrs, father and son, were the only substantial beneficiaries under the will. The oddities and other characteristics of the decedent already narrated might be considered on this issue so far as they tended to show him liable to be influenced.
When a person of advanced years, having near kindred but no children, through an attorney at law with whom he is personally intimate and has important and confidential business relations but who is not a kinsman, executes an instrument as a will without independent and disinterested advice, whereby a-small fraction of his estate is given to his next of kin and to charity and the residue of it to the attorney at law and his famity, the law views the transaction with considerable jealousy. Slight additional circumstances indicating susceptibility to influence on the part of the alleged testator, or dominating power on the part of the attorney, would support a finding of undue influence. The relation of attorney and client is in any event highly confidential and fiduciary, and business dealings between them are discouraged by the policy of the law. Davenport v. Johnson, 182 Mass. 269,273. Hayes v. Moulton, 194 Mass. 157, 165. The attorney is held to a conspicuous degree of fidelity and is forbidden to take any personal advantage of his client. Dunne v. Cunningham, 234 Mass. 332,' 335 and cases cited. Berman v. Coakley, 243 Mass. 348, 354-356. Although the case is close, we think that the issue as to undue influence on the part of the attorney at law who drafted the will, was present at its execution, and was the most substantial beneficiary under it, ought to be allowed. Fuller v. Sylvia, 240 Mass. 49. We find nothing in the record to substantiate undue influence on the part of Henry A. Tarr. The decree must be reversed and a decree be entered framing an issue on the undue influence of the attorney at law.

Ordered accordingly.